DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a central aperture" in line 7.  This appears to be an instance of double inclusion with the same limitation that is recited in line 3 of claim 1.
Claim 1 recites the limitation "a plurality of gear pockets" in line 8.  This appears to be an instance of double inclusion with the same limitation that is recited in lines 3-4 of claim 1.
Claim 1 recites the limitation "a cylindrical wall" in line 9.  This appears to be an instance of double inclusion with the same limitation that is recited in line 5 of claim 1.
Claim 1 recites the limitation "a gear shaft pocket" in lines 12 and 13.  This appears to be an instance of double inclusion with the same limitation that is recited in lines 3-4 of claim 1.  It is assumed that this is one of the plurality of gear shaft pockets that was recited in lines 3-4 of claim 1.
Claim 7 recites the limitation "a central aperture" in line 5.  This appears to be an instance of double inclusion with the same limitation that is recited in line 2 of claim 7.
Claim 7 recites the limitation "a plurality of gear pockets" in line 6.  This appears to be an instance of double inclusion with the same limitation that is recited in lines 2-3 of claim 7.
Claim 7 recites the limitation "a cylindrical wall" in line 7.  This appears to be an instance of double inclusion with the same limitation that is recited in line 5 of claim 4.
Claim 7 recites the limitation "a gear shaft pocket" in lines 9 and 10.  This appears to be an instance of double inclusion with the same limitation that is recited in lines 2-3 of claim 7.  It is assumed that this is one of the plurality of gear shaft pockets that was recited in lines 3-4 of claim 7.
Claim 16 recites the limitation "a central aperture" in lines 13-14.  This appears to be an instance of double inclusion with the same limitation that is recited in line 9 of claim 16.
Claim 16 recites the limitation "a plurality of gear pockets" in line 14.  This appears to be an instance of double inclusion with the same limitation that is recited in line 10 of claim 16.
Claim 16 recites the limitation "a cylindrical wall" in line 16.  This appears to be an instance of double inclusion with the same limitation that is recited in line 12 of claim 16.
Claim 16 recites the limitation "a gear shaft pocket" in lines 18 and 20.  This appears to be an instance of double inclusion with the same limitation that is recited in line 10 of claim 16.  It is assumed that this is one of the plurality of gear shaft pockets that was recited in line 10 of claim 16.
Claims 2-6, 8-15, and 17-29 are rejected due to their dependency on a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/592,492 (reference application). the claims of the application being examined are fully anticipated by the claims of the reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110105270 A1: See Fig. 3.  This discloses the aft planet carrier assembly (21), the forward planet carrier assembly (17), and a stiffening member (19), but does not disclose the stiffening member having “a plurality of radial flanges extending radially outward from the annular body”.
US 20140206496 A1: See Fig. 3A.  Discloses the aft planet carrier assembly (21), the forward planet carrier assembly (17), and a stiffening member (19), but does not disclose the stiffening member having “an annular body defining a central aperture”.
US 20160238126 A1: discloses a difference in torsional stiffness between the front and rear sections of the carrier allows for the same global deformation, therefore maintaining proper alignment of the ends of the pinion shafts.  But does not disclose relative amounts of torsional stiffness.
US 20190234510 A1: Discloses the stiffness of the plates of the carrier as being a result effective variable and [0034] specifically discloses the first carrier plate (48a) is less stiff than the second carrier plate (48b), but does not disclose relative amounts of torsional stiffness.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659